DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 3-5, 10 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denton (US 6,938,963 B2; previously cited and applied).
	Regarding claims 1-5, Denton discloses a plug 10 for a hubcap 16, comprising: a base 47 configured to fit into and obstruct a port 12 of a hubcap (Fig. 2; lines 46-49 of col. 2), wherein the base at least partially defines a cavity (unlabeled cavity defined by surfaces 46 and 48 in Fig. 2) therein; and a cap (comprised of 20 and portion of body 34 defined by outer end face portion 18, inwardly tapering axially outer surface 36 and transition surface 48) extending radially outward from and integrally formed with the base at 36 (Fig. 2), wherein the cap defines an opening 30 therein, the opening extending at least partially radially and outwardly through a side (at sidewall 24) of the cap (Fig. 4), and a passage (defined by surface 50, surface 52 and slit 62) extending axially between the opening and the cavity (Figs. 2 and 4), wherein the opening is in fluid communication with the cavity via the passage (evident from Figs. 2 and 4, and lines 21-29 of col. 3), wherein the base expands radially outwards as proceeding away from the cap (Fig. 2), wherein the base defines an axial end 42, 44 that is opposite to the cap, the cavity being open ended at the axial end (Fig. 2), and wherein the base comprises a retention lip (unlabeled, but clearly shown in Fig. 2) extending radially outwards from a remainder of the base proximal to the axial end (Fig. 2), and wherein the base defines a retention contour 40 between the retention lip and the cap, wherein the axial end of the base is configured to deform radially inwards as the base is received into the port of the hubcap, and wherein the hubcap is received in the retention contour to hold the plug in place (Fig. 2; lines 1-12 of col. 3).
	Regarding claims 10, 11 and 17-19, Denton discloses a hubcap 16, comprising: a hubcap body defining a port 12; and a plug 10 configured to be received into the port, so as to at least partially obstruct the port (Fig. 2; lines 46-49 of col. 2), wherein the plug comprises: a base 47 configured to fit into and couple with the port (Fig. 2; lines 46-49 of col. 2), wherein the base at least partially defines a cavity (unlabeled cavity defined by surfaces 46 and 48 in Fig. 2) therein; and a cap (comprised of 20 and portion of body 34 defined by outer end face portion 18, inwardly tapering axially outer surface 36 and transition surface 48) extending radially outward from and integrally formed with the base at 36 (Fig. 2), wherein the cap defines an opening 30 therein, the opening extending at least partially radially and outwardly through a side (at sidewall 24) of the cap (Fig. 4), and a passage (defined by surface 50, surface 52 and slit 62) extending axially between the opening and the cavity (Figs. 2 and 4), wherein the opening is in fluid communication with the cavity via the passage (evident from Figs. 2 and 4, and lines 21-29 of col. 3), and wherein the plug is integrally formed as a single piece (Fig. 2), wherein the hubcap body defines an inner chamber configured to hold a lubricant (implicit from at least lines 23-26 of col. 1), wherein the port in the hubcap body is a center-fill port defined proximal to an axial middle of the hubcap body (Fig. 2), and wherein the hubcap body comprises a rim at 17 defining the port in the hubcap body (Fig. 2), wherein the plug comprises a retention lip (unlabeled, but clearly shown in Fig. 2) and a retention contour 40, wherein the retention lip is received through the port in the hubcap body (Fig. 2; lines 1-12 of col. 3), and wherein the retention contour engages the rim to maintain a position of the plug in the port in the hubcap body (Fig. 2; lines 1-12 of col. 3).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 6, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Denton in view of Xue et al. (CN 108150687 A; previously cited and applied; hereinafter “Xue”).
	Regarding claims 6 and 13, Denton fails to disclose its plug having the claimed inner splash shield.
	Xue, however, teaches a hubcap plug that includes an inner splash shield 111 positioned in a cavity of a base (comprised of 85 and smaller diameter portion of 101) of the plug (Figs. 6-9), wherein the inner splash shield comprises an opening 121 that communicates with, but is not aligned with, a passage 108 that extends axially between an opening (comprised of hole 105 and unlabeled chamber in cap shown in Figs. 6-9) and the cavity (Figs. 6-8).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hubcap plug of Denton by including an inner splash shield, such as taught by Xue, to provide predictable results for preventing oil from escaping from within the hubcap.
	Regarding claim 16, Denton fails to expressly disclose its hubcap body comprising a flange configured to be coupled to a wheel.
	Xue, however, teaches its hubcap body 8 comprises a flange (unlabeled, but shown in Fig. 4) configured to be coupled to a wheel (Fig. 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hubcap of Denton by forming its hubcap body with a flange configured to be coupled to a wheel, such as taught by Xue, as a well-known fastening arrangement in the art that would predictably allow the hubcap to be removably secured to the wheel.

Allowable Subject Matter
7.	Claims 7-9, 12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Claim 20 is allowed.

Response to Arguments
9.	Applicant's arguments filed 23 May 2022 have been fully considered but they are not persuasive.
	In response to Applicant’s argument that the opening of Denton does not extend through a side of the cap, the Examiner respectfully disagrees.  As noted above, the cap of Denton is considered to be comprised of shroud 20, portion of body 34 defined by outer end face portion 18, inwardly tapering axially outer surface 36, and transition surface 48.  This cap is clearly shown to extend radially outward from the integrally formed base 47.  Opening 30 in Denton is clearly shown to extend at least partially radially and outwardly through a side (at sidewall 24) of the cap.   The claims do not require the opening to extend through a specific “side” of the cap that has a radial dimension that is greater than any other radial dimension of the cap as appears to be alleged.  

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617